Title: To George Washington from William Turner Miller, 14 June 1790
From: Miller, William Turner
To: Washington, George



Sir
Warren [R.I.] June 14th 1790

I take the Liberty to address your Excellency in the Cause of the most Respectable of the People of this district Respecting the person to be appointed Surveyor of the Customs of the Port of Warren and Barrington, when I mention to you the Name of

Samuel Miller I Speak of the Person who now is in that office and is the Brother to the late Gen. Nathan Miller he hath given good Sattisfaction in that office and done Justice to the Revennue his Connections are of the Most Influential Charracters here who will all find them selves much gratified by your Excellency’s being pleased to Reinstate him in Said office I am your Excellencys most obedient Humble Servant

William T. Miller

